DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 11-14, 16, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the language “preferably temperature-controllable, replaceable, and/or coated” renders the claim indefinite, because it is unclear if these limitations are required by the claim or not.
In claim 3, the phrases “preferably a tubular component in the form of a corrugated hose,” “in particular made of stainless steel,” and “in particular for filtering a corrosive gas” render the claim indefinite, because it is unclear if these limitations are required by the claim or not.
In claim 4, the phrases “in particular a controllable valve” and “preferably can be switched” render the claim indefinite, because it is unclear if these limitations are required by the claim or not.
In claim 5, the phrase “in particular one that can be operated in a pulsed manner” renders the claim indefinite, because it is unclear if this limitation is required by the claim or not.
Claims 6 and 7 inherit the indefiniteness of claim 5 by dependence.
In claim 8, the phrase “in particular, the automated exchange of a filament of the electron source or in which the electron source is detachably fitted to the mass spectrometer” renders the claim indefinite, because it is unclear if these limitations are required by the claim or not.
In claim 11, the phrase “preferably via a further diaphragm aperture” renders the claim indefinite, because it is unclear if the limitation is required by the claim or not.
In claim 12, the phrase “preferably designed to set the pressure (pI) in the ionization area independently of the pressure (pA) in the analysis area” renders the claim indefinite, because it is unclear if this limitation is required by the claim or not.
In claim 13, the phrase “preferably by a factor of between 103 and 106” renders the claim indefinite, because it is unclear if this limitation is required by the claim or not.
In claim 14, the phrase “preferably designed to set the pressure (pI) in the ion transfer area independently of the pressure (pI) in the ionization area and of the pressure (pA) in the analysis area” renders the claim indefinite, because it is unclear if this limitation is required by the claim.
In claim 16, the phrase “preferably for focusing the ionized gas in the direction towards the ion transfer area, in particular in the direction towards the diaphragm aperture” renders the claim indefinite, because it is unclear if these limitations are required by the claim or not.
In claim 23, the phrase “in particular orthogonal acceleration TOF analyser, scanning quadrupole ion trap analyser and Fourier transform ion trap analyser” renders the claim indefinite, because it is unclear if these limitations are required by the claim or not.
In claim 24, the phrases “in particular by means of a mass spectrometer,” and “preferably pulsed extraction of the ionized gas” render the claim indefinite, because it is unclear if these limitations are required by the claim or not.
Claims 25 and 26 inherit the indefiniteness of claim 24 by dependence.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 15, 16, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohwer, et al (U.S. Patent 6,646,253 B1).
	Regarding claim 1, Rohwer discloses a mass spectrometer for analyzing a gas by mass spectrometry, comprising:
	A controllable inlet system (Fig. 1) for pulsed feeding of the gas (13) that is to be analyzed from a process area outside the mass spectrometer into an ionization area (5);
	An ionization device (23) for ionizing the gas that is to be analyzed in the ionization area, an ion transfer device (17) for transferring the ionized gas from the ionization area via an ion transfer area (22), into an analysis area, and
	An analyzer for detecting the ionized gas in the analysis area (TOF mass spectrometer, see column 5, lines 32-35).
	Regarding claim 2, Rohwer discloses a tubular component (2) that is temperature-controllable by micro-heating wires (4), for feeding the gas that is to be analyzed into the ionization area.
	Regarding claim 4, Rohwer discloses wherein the inlet system has a controllable valve (8) that can be switched between a first switching state for pulsed feeding of the gas (13) that is to be analyzed into the ionization area, and a second switching state for pulsed feeding of carrier gas (12) into the ionization area.
	Regarding claim 5, Rohwer discloses an electron source (23) that can be operated in a pulsed manner for ionizing the gas that is to be analyzed in the ionization area (Fig. 2).
	Regarding claim 15, Rohwer discloses a controllable extraction device (20, 21) for pulsed extraction of the ionized gas out of the ionization area into the ion transfer area.
	Regarding claim 16, Rohwer discloses wherein the extraction device has an electrode arrangement (20, 21) for accelerating the ionized gas in the direction towards the diaphragm aperture.
	Regarding claim 23, Rohwer discloses wherein the analyzer is a time-of-flight (TOF) analyzer (column 5, lines 32-35).
	Claim 24 is drawn to the method of using the apparatus of claim 1, and the same rejection applies mutatis mutandis.
Claim(s) 1, 5, 9, 10 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedosenko, et al (U.S. Patent Application Publication 2016/0111269 A1).
	Regarding claim 1, Fedosenko discloses a mass spectrometer for analyzing a gas by mass spectrometry, comprising:
	A controllable inlet system (5) for pulsed feeding of the gas (2) that is to be analyzed from a process area outside the mass spectrometer into an ionization area (paragraph 0110);
	An ionization device (12) for ionizing the gas that is to be analyzed in the ionization area, an ion transfer device (paragraph 0131: transportation device; see also paragraph 0110: “Alternatively, there can also be an ionization of the gas mixture 2 in the direct vicinity of the ion trap 10, wherein, in the latter case, there is a need for transportation of the ionized gas mixture to the ion trap 10) for transferring the ionized gas from the ionization area via an ion transfer area (7), into an analysis area (10), and
	An analyzer (23) for detecting the ionized gas in the analysis area.
	Regarding claim 5, Fedosenko discloses wherein the ionization device has an electron source (20) that can be operated in a pulsed manner, for ionizing the gas that is to be analyzed in the ionization area.
	Regarding claim 9, Fedosenko discloses wherein the ionization device has a plasma ionization device (18) for producing ions and/or metastable particles of an ionization gas.
	Regarding claim 10, Fedosenko discloses wherein the ionization device has a gas feed (17, 15) for the pulsed or continuous addition of CI gas to the ionization area of the ionization device.
	Claim 24 is drawn to the method of using the apparatus of claim 1, and the same rejection applies mutatis mutandis.
Allowable Subject Matter
Claims 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach further comprising a controller for the synchronized actuation of the controllable inlet system and the extraction device, such that the extraction device does not extract any ionized gas from the ionization area when the inlet system in closed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        29 June 2022